
	
		I
		111th CONGRESS
		1st Session
		H. R. 4411
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2009
			Mr. Roskam (for
			 himself, Ms. Berkley,
			 Mr. Cantor,
			 Mr. Brady of Texas, and
			 Mr. Boustany) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent accelerated depreciation of natural gas distribution property and to
		  clarify to which property such treatment applies.
	
	
		1.Accelerated depreciation of
			 natural gas distribution facilities
			(a)Accelerated
			 depreciation made permanentClause (viii) of section 168(e)(3)(E) of
			 the Internal Revenue Code of 1986 is amended by striking , and which is
			 placed in service before January 1, 2011.
			(b)Clarification of
			 property to which treatment appliesClause (viii) of section
			 168(e)(3)(E) of such Code is amended by striking line and
			 inserting facility.
			(c)Effective
			 datesThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2010.
			
